Per Curiam.

The appeal is by the city from the quantum of the awards as to twenty-one parcels in a condemnation proceeding. Cross appeals have been taken by claimants in respect to seven of the awards. The owners of five other parcels have appealed from awards as to which the city does not appeal.
After a careful review of the evidence, we have concluded to affirm the judgment in respect to the amount awarded for land taken in each instance, and to reduce the award for buildings taken in respect to nineteen of the twenty-one parcels as to which the city appeals, and to otherwise affirm the judgment on all appeals.
While we are reluctant to disturb awards in condemnation made by an able and experienced Special Term Judge who has seen and heard the witnesses and viewed the properties, we believe that it is our duty to do so if we find that the Special Term has failed to give the conflicting evidence the relative weight that it should have and thus has arrived at values which are excessive or inadequate (Matter of City of New York [Newtown Cr.]; 284 N. Y. 493, 497). We think that in the present case the awards for buildings were excessive in the instances where we modify, and that this result was effected because in estimating building values based on a capitalization of income method a rate was used that did not duly consider the general depreciated condition of the area. Income remained high in this depreciated section because the property was almost universally used for rooming purposes and space was at a premium. But the neighborhood was substandard, causing the property to be taken for slum clearance. The last factor would have to be a decided influence on the prices that buyers would have paid for these properties,
*822Accordingly, we modify the decree by reducing the building values as follows:

Damage Special Term’s This court’s Total Award


Parcel Building Award Building Award (as modified)

1 $ 52,000 $ 47,500 $ 75,522
19 11,000 affirm affirm
21 10,500 affirm affirm
23 18,500 15,000 25,092
33 46,500 41,500 66,500
42 39,000 35,000 51,148
66-67 88,000 80,000 102,154
90 160,000 152,000 215,800
98 9,800 8,000 18,092
137 17,500 16,000 26,092
148 60,000 52,500 74,702
190 176,000 165,000 188,976
214 73,000 67,500 94,764
222 56,000 52,500 62,996
241-242 33,500 30,500 46,644
254 24,000 20,000 36,766
282 37,000 32,000 42,020
303 33,000 30,500 47,452
304 33,000 30,500 47,456
318 21,500 18,500 23,196
369 27,000 24,000 51,705